DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on February 22, 2022. Claims 1-5, 7-17, 19, 20, 22 and 23 are pending and addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.

Response to Arguments
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous office action. However, prior art was found to teach the newly added claim limitations. Hence, as is detailed below, Examiner presented proposed amendments to place the case in condition for allowance. Applicant agreed to Examiner’s proposed amendments. Therefore, based on Examiner’s amendments herein below, no 35 U.S.C. 103 rejections are currently outstanding.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Gegg (Reg. No. 50,857) on 22 March 2022.
The application has been amended as follows:

Listing of Claims:

Claim 1	(Currently Amended) A permission management system, comprising:
a setting module for setting at least two unlocking passwords comprising a first unlocking password assigned to a first user and a second unlocking 
a configuring module for configuring a permission for an application software on the electronic device for each working mode; 
an unlocking module for receiving an unlocking password input by a user, and when the unlocking password input by the user is correct, unlocking the electronic device and starting the working mode corresponding to the unlocking password input;  
a start prohibiting module for:
in response to determining that the electronic device is unlocked and in the working mode and receiving a selection, from the second user, of the application software that is prohibited from using by the second user in the working mode, displaying a password entering interface, and 
in response to receiving an application unlocking password for unlocking the application software via the password entering interface, starting the application software; 

wherein, when the electronic device is unlocked and enters the corresponding working mode, the start prohibiting module determines whether the application software that is prohibited from using by the user is running in the background in the working mode, and if so, closes the application software.

Claim 2	(Currently Amended)  The permission management system according to claim 1, wherein the configuring module configuring the permission for the application software on the electronic device for each working mode comprises:
displaying a user interface indicating one or more application software installed on the electronic device; and 
in response to receiving a second selection of a second application software of the one or more application software, configuring the second application software as being prohibited from using by the user 
the permission management system further comprising the start prohibiting module for, when the electronic device is unlocked and enters the corresponding working mode, in a case that the user selects to start the second application software that is prohibited from using by the user, prohibiting a start of the second application software.

second application software is restricted.

Claim 4	(Cancelled)  

Claim 10	(Currently Amended)  A permission management method, comprising:
setting at least two unlocking passwords comprising a first unlocking password assigned to a first user and a second unlocking password assigned to a second user, wherein each of the at least two unlocking passwords is used for unlocking an electronic device and starting a corresponding working mode;
configuring a permission for an application software on the electronic device for each working mode; 
receiving an unlocking password input by a user, and in response to determining that the unlocking password input by the user is correct, unlocking the electronic device and starting the working mode corresponding to the unlocking password input;
in response to determining that the electronic device is unlocked and in the working mode and receiving a selection, from the second user, of the 
in response to receiving an application unlocking password for unlocking the application software via the password entering interface, starting the application software, wherein the application software is associated with a browser application; and 

in response to determining that the electronic device is unlocked and enters the corresponding working mode, and that the application software that is prohibited from using by the user is running in the background in the working mode, closing the application software.

Claim 11	(Currently Amended)  The permission management method according to claim 10, wherein configuring the permission for the application software on the electronic device for each working mode comprises:
displaying a user interface indicating one or more application software installed on the electronic device; and 
in response to receiving a second selection of a second application software of the one or more application software, configuring the second application software as being prohibited from using by the user 
determining that the electronic device is unlocked and enters the corresponding working mode, 
determining that the user selects to start the second application software that is prohibited from using by the user, and
prohibiting the start of the second application software.

Claim 12	(Currently Amended)  The permission management method according to claim 11, wherein after prohibiting the start of the second application software, the permission management method further comprising:
alerting the user that access to the second application software is restricted.

Claim 13	(Cancelled)  

Claim 15	(Currently Amended)  The permission management method according to claim 10, wherein configuring the permission for the application software on the electronic device for each working mode comprises configuring at least one function of an application software that is prohibited from using by the user 

in response to determining that the user selects to start the at least one function of the application software that is prohibited from using by the user, prohibiting a start of the at least one function selected by the user of the application software.

Claim 19	(Currently Amended)  An electronic device, characterized in that the electronic device comprises:
a memory;
a processor; and
a permission management system, wherein the permission management system is installed in the memory and comprises one or a plurality of software functional modules executed by the processor, and the permission management system comprises:
a setting module for setting at least two unlocking passwords comprising a first unlocking password assigned to a first user and a second unlocking password assigned to a second user, wherein each of the at least two unlocking passwords is used for unlocking the electronic device and starting a corresponding working mode;
a configuring module for configuring a permission for an application software on the electronic device for each working mode; 

a start prohibiting module for:
in response to determining that the electronic device is unlocked and in the working mode and receiving a selection, from the second user, of the application software that is prohibited from using by the second user in the working mode, displaying a password entering interface, and 
in response to receiving an application unlocking password for unlocking the application software via the password entering interface, starting the application software; 

wherein, when the electronic device is unlocked and enters the corresponding working mode, the start prohibiting module determines whether the application software that is prohibited from using by the user is running in the background in the working mode, and if so, closing the application software.

Allowable Subject Matter
8.    Independent claims 1, 10 and 19 are allowed. Dependent claims 2, 3, 5, 7-9, 11, 12, 14-17, 20, 22 and 23 are allowed based on their dependency.

9.    The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, inter alia, “wherein, when the electronic device is unlocked and enters the corresponding working mode, the start prohibiting module determines whether the application software that is prohibited from using by the user is running in the background in the working mode, and if so, closes the application software.”

11.    The closest prior arts made of record are:
i)	Yun (U.S. Pub. No. 2014/0259152) which discloses certain applications are prohibited from being accessed based on an access level (see paragraphs [0010], [0011], [0030]-[0032], [0038] and Figs. 2 and 3A-C of Yun).
ii)	Brown et al. (U.S. Pub. No. 2012/0079586 and hereinafter referred to as Brown) which discloses receiving a request to launch a locked application and displaying a password prompt (see paragraphs [0030], [0031], [0057]-[0059] and Figs. 2, 3A, and 7 of Brown).

While the prior art was found to generally disclose different unlock passwords for different levels of access, the prior art was not found to disclose the particular combination of limitations. Therefore, claim 1 is considered to recite allowable subject 

13.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

14.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dumont et al. (U.S. Patent No. 9,286,482) – cited for teaching preventing viewing of browser history based on an access level – col. 15 line 55 – col. 16 line 26

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438